Citation Nr: 0312554	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis with 
onychomycosis, evaluated as noncompensably disabling prior to 
August 30, 2002.

2.  Entitlement to an increased rating for tinea pedis with 
onychomycosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970. 

In December 1999, the veteran filed a new claim for an 
increased rating in December 1999.  (See statement in support 
of claim received by the RO on December 28, 1999).  This 
matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased (compensable) rating for his service 
connected tinea pedis with onychomycosis (skin disability).  
The veteran perfected a timely appeal of this determination.  
In August 2001, the veteran appeared for a hearing before the 
undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board).  In October 2001, the Board remanded 
the veteran's appeal for further evidentiary development.  In 
April 2003, the RO increased the rating for the veteran's 
skin disability from zero percent (non-compensable) to 10 
percent disabling, effective from August 30, 2002.  The 
veteran has continued to challenged currently assigned 
ratings.  Accordingly, the issues currently on appeal before 
the Board are as stated on the title page of this decision.


FINDINGS OF FACT

1.  The veteran's tinea pedis with oncychomycosis is 
manifested by adverse symptomatology that equates to eczema 
with exfoliation, exudation, or itching involving an exposed 
surface, at least for the period from December 28, 1999, to 
August 30, 2002.

2.  The veteran's tinea pedis with oncychomycosis is not 
manifested by adverse symptomatology that causes constant 
exudation or itching, extensive lesions, or marked 
disfigurement; covers at least 20 to 40 percent of the entire 
body, 20 to 40 percent of exposed areas affected, requires 
systemic therapy a total duration of six weeks or more during 
the past 12-month period; affects the head, face, or neck; or 
causes limitation of motion of the toes or feet.

3.  The veteran's tinea pedis with oncychomycosis is not 
manifested by adverse symptomatology that causes constant 
exudation or itching, extensive lesions, or marked 
disfigurement; covers at least 20 to 40 percent of the entire 
body, 20 to 40 percent of exposed areas affected, requires 
systemic therapy a total duration of six weeks or more during 
the past 12-month period; affects the head, face, or neck; or 
causes limitation of motion of the toes or feet.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 10 percent for 
tinea pedis with oncychomycosis, for the period from December 
28, 1999, to August 30, 2002, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7806 
(2001).

2.  The criteria for an increased rating in excess of 10 
percent for tinea pedis with oncychomycosis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7806 (2001); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805, 7806, 7813 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his claim, 
a review of the record on appeal shows that the veteran was 
notified of this information, including notice of the new 
regulations governing rating skin disabilities and the VCAA, 
by the RO and/or the Board, by the discussion in rating 
decisions, a statement of the case, a supplemental statement 
of the cases, in letters, and in a Board remand.  (See RO 
decisions dated in March 2000 and April 2003; statement of 
the case issued in August 2000; supplemental statement of the 
case issued in April 2003; RO letters to the veteran dated in 
November 2001 and March 2003; and the Board's remand dated in 
October 2001).  In the above documents, the veteran was 
specifically informed of the laws and regulations governing 
his claim for an increased rating.  Therefore, because the RO 
has already adjudicated the veteran's claim in light of the 
VCAA as well as the new and old rating criteria for 
adjudicating a claim for an increased rating for a skin 
disability, the Board finds that VA has no outstanding duty 
to inform the veteran of the information necessary to 
substantiate his claim.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, provided the veteran with this notice.  
(See supplemental statement of the case issued in April 2003; 
RO letters to the veteran dated in November 2001 and March 
2003; and the Board's remand dated in October 2001).

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he received treatment for his skin disability to 
help establish his claim for an increased rating.  (See 
supplemental statement of the case issued in April 2003; RO 
letters to the veteran dated in November 2001 and March 2003; 
and the Board's remand dated in October 2001).  The veteran, 
following the Board's remand request for this treatment 
information, provided the RO with authorizations to obtain 
his treatment records from two private physicians, only one 
of which was reported to have treated him for his skin 
disability (i.e., Dr. S. J. Tilles).  A review of the record 
on appeal shows that the RO had earlier obtained, or the 
veteran had earlier filed, Dr. Tilles' treatment records.  
Therefore, the Board concludes that the claims' file contains 
all of the veteran's available and identified contemporaneous 
medical records for the care of the veteran's service 
connected skin disability.  In addition, in reply to the RO's 
and/or the Board's notice to the veteran that he needed to 
file any evidence he had that could substantiate his claim, 
the veteran and his representative filed written arguments in 
support of the veteran's claim and the veteran testified at a 
personal hearing before the undersigned.  Additionally, a 
review of the record on appeal shows VA obtained examinations 
of the veteran in August 1997, January 2000, September 2002, 
and February 2003 to obtain medical opinion evidence as to 
the current severity of his service connected skin 
disability.  Therefore, the Board finds that VA has met both 
parts of its notice duties.

Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of this issue, because VA has provided the 
veteran with the requisite VCAA notice, and because the RO 
has already adjudicated the veteran's claim in light of the 
VCAA as well as the new and old rating criteria for 
adjudicating a claim for an increased rating for a skin 
disability, adjudication of the claim at this juncture may go 
forward because it poses no risk of prejudice to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.




The Merits of the Appeal

As to the merits of the appeal, the veteran contends that his 
service-connected skin disability is manifested by adverse 
symptomatology that entitles him to an increased rating.  It 
is also requested that the veteran be afforded the benefit of 
the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

Before addressing the question of the propriety of an 
increased rating for the veteran's service connected skin 
disability, it should be pointed out, once again, that the 
schedular criteria by which skin disabilities are rated 
changed during the pendency of the veteran's appeal to the 
Board.  See 67 Fed. Reg. No. 58448 (Sept. 16, 2002) 
(effective August 30, 2002).  Therefore, adjudication of the 
claim must now include consideration of both the old and new 
criteria.  Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  However, the Board notes that 
where, as here, Congress has specifically spoken as to the 
effective date of awards based on the amended rating 
criteria, the effective date of an award based on the new 
rating criteria cannot be any earlier then the effective date 
of the new regulation - August 30, 2002.  The veteran was 
advised of the new criteria by the RO in the supplemental 
statement of the case.  

As to the veteran's skin disability, the RO has rated it as 
noncompensably disabling prior to August 30, 2003, under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (eczema) (2001) 
(see RO decisions dated in July 1988, August 1995, August 
1997, and March 2000), and as 10 percent disabling from 
August 30, 2003, under 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (dermatophytosis) - 7806 (dermatitis or eczema) 
(2002) (see RO decision dated in April 2003).  Since the 
current appeal stems from the veteran's disagreement with a 
March 2000 rating action, which denied an increased 
(compensable) rating for the service-connected skin 
disability, the Board's consideration will particularly focus 
on whether a compensable rating prior to August 30, 2003, and 
a rating in excess of 10 percent from August 30, 2003, for 
the veteran's skin disability are warranted.

The Period Prior to August 30, 2002

A review of the record on appeal, for the period prior to 
August 30, 2002, reveals the following relevant medical 
records: VA examinations dated in August 1997 and January 
2000; a letter from V. D. Hairston, D.P.M. dated in December 
1999; a VA treatment record dated in April 2000; and letters 
and treatment records from S. J. Tilles, D.P.M., dated from 
December 2000 to October 2001.

At the August 1997 VA examination, the veteran complained of 
tinea pedis since 1969 that has been treated this with 
Spectazole cream with relief.  The veteran reported that he 
continued to have blistering on the feet.  The veteran also 
complained of foot pain that occasionally limited his walking 
but did not affected his occupation.

On examination, the trunk and extremities did not show 
wheals.  The first, third, and fifth toenails of both feet 
were thickened and yellow.  There was also moccasin pattern 
scale on the feet.  In addition, the right great toe had a 4 
millimeter (mm) bulla.  The diagnoses included tinea pedis-
bullous and onychomycosis. 

In her December 1999 letter, Dr. Hairston reported that 

[t]he patient has reoccurring blisters 
leading to diabetic ulcers submetatarsal 
one of the left foot.  During the time 
the ulcers are present patient needs to 
be seen on a weekly or biweekly basis for 
debridments and other local wound care.  
Patient, during these occasions, often 
needs antibiotics and ambulation in 
surgical shoes in an attempt to decrease 
the frequency of occurrence of 
blisters/ulcers.  Patient has been casted 
for orthotics.  It is hoped that 
orthotics would help to redistribute 
plantar foot pressure.

Patient is also being treated for fungus 
of the nails and skin which are chronic 
conditions.  Treatment involves twice 
daily application of Spectazole to skin 
and three Lanilsil tablets in miconaozole 
nitrate solution used on nails . . . 
(Emphasis added).

At the January 2000 VA examination, the veteran continued to 
complain of foot problem that he treated with Spectazole, 
miconazole, Castellani's paint, and special orthotics.  On 
examination, the feet had moccasin scale with mild erythema.  
The veteran also had minimal maceration between the toes.  In 
addition, his toenails, especially the great toenails, had 
thickening and discoloration.  The diagnoses were tinea pedis 
and onychomycosis.

The April 2000 VA treatment record, a record from the VA 
podiatry clinic, noted that the veteran did not have any 
current podiatric complaints, on examination his nails were 
thick and yellow, and diagnosed onychomycosis.

Dr. Tilles treatment records, dated from December 2000 to 
June 2001, show the veteran's complaints, diagnoses, and/or 
treatment before and after the surgical removal of nails on 
both feet.  As to his adverse symptomatology, on the left, 
Dr. Tilles observed an acutely ingrown and infected left 
hallux toenail tibial border with a granuloma.  On the right, 
Dr. Tilles observed a right hallux nail that was thick, 
yellowish, friable, incurvation, and mycotic.  It was also 
reported that the veteran's other nails were involved.  The 
records also noted that the veteran, following the surgical 
removal of the nails, was treated with foot soaks, Naosporin 
cream, and Cefadroxil (one tablet three times a day).  It was 
also noted that the veteran used Spectazole cream daily.  
Thereafter, in an October 2001 letter to the RO, Dr. Tilles 
summarized his treatment of the veteran by reporting that he 
treated the veteran approximately every two months for 
hypertropic fungal incurvated toenails of both feet along 
with patchy areas of paresthesia on the soles and toes 
bilaterally due to diabetic neuropathy

Under old Diagnostic Code 7806, a 10 percent evaluation is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration, or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or a 
condition that is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

With the above criteria in mind, the Board notes that a 
review of the record on appeal, for the relevant period in 
question, shows the veteran's repeated complaints of 
blistering on the feet, foot pain, and thickening and 
discolored toenails.  As noted above, examination of the 
right foot revealed objective evidence of thickened and 
yellowed first, third, and fifth toenails, moccasin pattern 
scale on the foot, and a bulla on the right great toe (see 
August 1997 VA examination report); chronic fungus of the 
nails and skin (see December 1999 letter from Dr. Hairston); 
moccasin scale with mild erythema on the foot, minimal 
maceration between the toes, and thickening and discoloration 
of the toenails (see January 2000 VA examination); thickening 
and yellowed nails (see April 2000 VA treatment record); and 
a right hallux nail that was thick, yellowish, friable, 
incurvation, and mycotic along with other nail involvement 
characterized as hypertropic fungal incurvated toenails (see 
Dr. Tilles treatment records dated from December 2000 to 
October 2001).  

Similarly, examination of the left foot revealed objective 
evidence of thickened and yellowed first, third, and fifth 
toenails and moccasin pattern scale on the foot (see August 
1997 VA examination report); diabetic foot ulcers and chronic 
fungus of the nails and skin (see December 1999 letter from 
Dr. Hairston); moccasin scale with mild erythema on the foot, 
minimal maceration between the toes, and thickening and 
discoloration of the toenails (see January 2000 VA 
examination); thickening and yellowed nails (see April 2000 
VA treatment record); and an acutely ingrown and infected 
left hallux toenail tibial border with a granuloma along with 
other nail involvement characterized as hypertropic fungal 
incurvated toenails (see Dr. Tilles treatment records dated 
from December 2000 to October 2001).  

The record also shows that, for the relevant period in 
question, the veteran treated his problems with both over the 
counter and prescription topical and/or oral medications 
including Spectazole, miconazole, Castellani's paint, 
Naosporin cream, Lanilsil tablets, and Cefadroxil.  In 
addition, the veteran's skin disability of the feet requires 
the use of special orthotics.  Furthermore, the record shows 
that the veteran's tinea pedis with onychomycosis required 
the removal of several toenails along with antibiotic 
treatment.

While the above evidence does not show the veteran's 
complaints or treatment for exfoliation, exudation, itching, 
lesions, exfoliation, crusting, or systemic or nervous 
manifestations, nonetheless, and resolving all reasonable 
doubt in favor of the veteran, the Board concludes that the 
manifestations associated with the veteran's tinea pedis with 
oncychomycosis, for the period prior to August 30, 2002, 
equate to the criteria for a compensable 10 percent rating 
for this service-connected disability under old Diagnostic 
Code 7806, but not more.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.118 (2001); 38 C.F.R. § 4.3 (2002).

As reflected by the record, for the period prior to August 
30, 2002, none of the record evidence on appeal includes 
medical data that the veteran's tinea pedis with 
oncychomycosis is productive of constant exudation or 
itching, ulceration, extensive lesions, or marked 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  Similarly, none of the record evidence includes a 
medical opinion that the veteran's tinea pedis with 
oncychomycosis results in extensive exfoliation or crusting, 
ulceration, and systemic or nervous manifestations, or that 
it is characteristic of a condition that is exceptionally 
repugnant.  Id.  Consequently, the Board finds that the 
veteran's tinea pedis with oncychomycosis does not meet the 
criteria for a rating in excess of 10 percent under old 
Diagnostic Code 7806, for the period prior to August 30, 
2002.  38 C.F.R. § 4.118 (2001).  

The Period from August 30, 2002

A review of the record on appeal for the period from August 
30, 2002, reveals the following relevant medical records: VA 
examinations dated in September 2002 and February 2003.

At the September 2002 VA examination, the veteran reported a 
problem with onychomycosis since 1970 that manifested it self 
by his nails becoming dark and thick.  He also complained of 
dry and tender areas on the soles of the feet and in between 
the toes.  The veteran next complained of blisters on both 
the soles and his feet that are at times were quite painful.  
The veteran also reported that his problems became worse in 
the warmer months and he had flare-ups approximately four or 
six times a year.  Lastly, the veteran complained of a 
problem with an itchy thumb.

As to his treatment, the veteran reported that he had used 
numerous creams, most recently Spectazole and Castellani's 
paint as well as had several courses of oral antifungal 
medication including qriseofulvin, Lamisil, and Sporanox.  
Next, the veteran reported that these medications had only 
provided him with temporary relief; the problem always 
returned after he stopped taking the medication.  Next, the 
veteran reported that he had both great toenails removed in 
2001 and he wore specially designed shoes to try to prevent 
worsening of his skin disability. 

On examination, the fingernails and hands were unremarkable.  
Ten out of ten toenails had some degree of subungual debris, 
although the most affected nails were number one and five on 
the left and number one on the right.  These had some 
dystrophy and additional subungual debris.  On the soles, 
there was diffuse thickening and scaling, and, on the lateral 
aspects of the feet, there was mild fine scaling.  The nails 
were not tender and there were no bullae present.  There was 
no obvious exudation or blistering.  The examiner took 
photographs of the veteran's feet that showed yellow and 
thickened nails, at least partial removal of the nails on the 
great toes, and dry skin on the top and bottom of the feet as 
well as in between several toes.  The diagnoses were 
onychomycosis and tinea pedis.  The examiner then opined that 
there was no marked disfigurement, ulceration, exfoliation, 
or crusting.  He also opined that there was no exceptional 
repugnance.

At the February 2003 VA examination, the veteran continued to 
complain of having recurrent fungal infections of the feet 
aggravated by itching, blister formation, and lost and/or 
deformed nails.  The veteran also reported that, in addition 
to using various medications, he used specially constructed 
shoes to prevent fungal infection.

On examination, the veteran walked briskly without assistive 
device, had bilateral pes planus with dystrophic nail, and 
palpable pulses.  There were no callosity, tenderness on the 
plantar aspect or dorsum of the feet, and no limitation of 
range of motion of the feet.  The diagnoses included 
recurrent fungal infection with onychomycosis.

Under new and old Diagnostic Code 7813, dermatophytosis is 
rated under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2001); 
38 C.F.R. § 4.118 (2002).  Also, under new Diagnostic 
Code 7813, dermatophytosis may be rated under Diagnostic 
Codes 7801 to 7805 depending on which Diagnostic Code most 
aptly represents the veteran's adverse symptomatology.  
38 C.F.R. § 4.118 (2002).  

(Parenthetically, the Board notes that, because the veteran 
has already been awarded the maximum disability rating 
possible under Diagnostic Codes 7802 to 7804 (i.e., 10 
percent) and nothing in the record shows that the veteran's 
skin disability affects the head, face, or neck or limits the 
motion of the toes or feet, further Board analysis under new 
Diagnostic Codes 7801 to 7805 will not be required.  
38 C.F.R. § 4.118 (2002).)

Under new Diagnostic Code 7806, dermatitis or eczema is rated 
as 10 percent disabling when it covers at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent evaluation is warranted when it covers at least 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is warranted 
when it covers more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118 (2002).  

A note to new Diagnostic Code 7806 also provides that the 
disability may be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Id.

Because evaluation of the veteran's tinea pedis with 
oncychomycosis, for the period from August 30, 2002, must 
consider both the old and new rating criteria, the Board will 
first look at old Diagnostic Code 7806.  38 C.F.R. § 4.118 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board finds that what is significant 
about the record on appeal is, paradoxically, what it does 
not include.  None of the records on appeal includes medical 
evidence that the veteran's service-connected tinea pedis 
with oncychomycosis is productive of constant exudation or 
itching, extensive lesions, or marked disfigurement.  (See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001)).  Similarly, 
none of the records includes a medical opinion that the 
manifestations associated with the veteran's tinea pedis with 
oncychomycosis result in ulceration, or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or a 
condition that is exceptionally repugnant.  Id. 

While the veteran has complained of having recurrent fungal 
infections of the feet aggravated by itching, blister 
formation, and lost and/or deformed nails (i.e., yellow and 
thick) as well as dry and tender areas on the soles of the 
feet and in between the toes, he did not complain, and the 
record does not show, constant exudation or itching.  
Diagnostic Code 7806.

The Board recognizes that the September 2002 examiner 
observed that the veteran had problems with subungual debris 
in all toenails along with some dystrophy on toenails number 
one and five on the left and number one on the right, diffuse 
thickening and scaling on the soles of the feet, and mild 
fine scaling on the lateral aspects of the feet.  Similarly, 
the February 2003 VA examiner observed that the veteran's 
feet had dystrophic nail.  However, the September 2002 
examiner opined that there was no marked disfigurement, 
ulceration, exfoliation, or crusting as well as opined that 
there was no exceptional repugnance.  And, this opinion 
stands uncontradicted in the record.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  Consequently, the Board finds that the veteran 
does not meet the criteria for an increased rating in excess 
of 10 percent, for the period from August 30, 2002, under old 
Diagnostic Code 7806, for his service-connected tinea pedis 
with oncychomycosis.  38 C.F.R. § 4.118 (2001).

Turning to the criteria that became effective in August 2002, 
the Board finds that rating in excess of 10 percent are not 
warranted under the new criteria.  As noted above, a 
30 percent rating is warranted when the skin disability 
covers at least 20 to 40 percent of the entire body, 20 to 40 
percent of exposed areas affected, or systemic therapy for a 
total duration of six weeks or more during the past 12-month 
period.  38 C.F.R. § 4.118.  As noted above, these are not 
generally characteristics of the veteran's disability.  The 
veteran has problems with observed subungual debris in all 
toenails along with some dystrophy on toenails number one and 
five on the left and number one on the right, diffuse 
thickening and scaling on the soles of the feet, mild fine 
scaling on the lateral aspects of the feet, and/or dystrophic 
toenails.  (See September 2002 and February 2003 VA 
examination reports).  Moreover, the veteran reported, and 
the record shows, that the veteran used medications with the 
most recent being Spectazole and Castellani's paint.  It was 
also noted that the veteran had had several courses of oral 
antifungal medication including qriseofulvin, Lamisil, and 
Sporanox.  However, the record does not show that the 
veteran's tinea pedis with oncychomycosis covers at least 20 
to 40 percent of the entire body, 20 to 40 percent of exposed 
areas affected, or that systemic therapy was required for six 
weeks or more in the past 12-month period.

The Board notes that the veteran claimed to have problems 
with recurrent fungal infections of the feet aggravated by 
itching, blister formation, lost and/or deformed nails (i.e., 
yellow and thick), and ulcers as well as dry and tender areas 
on the soles of the feet and in between the toes.  However, 
as to the blisters, none were seen at his two most recent VA 
examination.  Moreover, while the record on appeal shows the 
veteran periodically required the surgical removal of his 
nails followed by a course of antibiotic, the last time he 
required this procedure and associated antibiotics was in 
1991.  (See treatment records from Dr. Tilles dated from 
December 2000 to October 2001).  Furthermore, as noted 
earlier, the objective medical evidence of record does not 
support the veteran's claim that he meets the new criteria 
for increased ratings.  As stated earlier, clinical evidence 
of record indicates that his service connected tinea pedis 
with oncychomycosis is limited in scope to the toenails as 
well as the soles and sides of his feet and does not show a 
six week course of systemic therapy in the past 12-months.

While the veteran no doubt has some difficulty with his feet 
because of his tinea pedis with oncychomycosis, such 
difficulties do not rise to the level contemplated by the 
criteria for a 30 percent rating in either the right or left 
foot under new Diagnostic Code 7806.  38 C.F.R. § 4.118 
(2002).  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for ratings in 
excess of 10 percent for the veteran's service-connected 
tinea pedis with oncychomycosis for the period from 
August 30, 2002, and the claim must be denied. 

Extra-Schedular Considerations

Based on the argument made at the veteran's personal 
hearings, written statements to the RO, and statements to VA 
examiners (i.e., he had lost time from work secondary to his 
tinea pedis with oncychomycosis), the Board has given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (2002).  

Although the veteran has described his adverse symptomatology 
as being so bad that he had lost time from work, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2002).  
The current evidence of record does not demonstrate that his 
skin disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his service-connected tinea 
pedis with oncychomycosis has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected 
disabilities in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2002).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the veteran's hearing 
testimony.  Moreover, the Board recognizes that lay witnesses 
can testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, their statements as to the 
severity of the veteran's tinea pedis with oncychomycosis as 
well as their opinions as to the veteran's ability to work 
are not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the 
Board will give more weight to the objective medical evidence 
of record as outline above in rating the severity of the 
veteran's service connected tinea pedis with oncychomycosis 
than that of the veteran or his representative.


ORDER

Entitlement to an increased rating to 10 percent for tinea 
pedis with oncychomycosis, for the period from December 28, 
1999, to August 30, 2002, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 10 percent 
for tinea pedis with oncychomycosis is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

